



Exhibit 10.9

STOCK OPTION GRANT AGREEMENT







THIS GRANT AGREEMENT is made as of the _____ day of _______________, _____, by
and between PREMIER COMMUNITY BANKSHARES, INC., a Virginia corporation (the
Company) and _________________________ (Employee).

1.

Grant of Options.  The Company, in accordance with the 2002 Long-Term Incentive
Plan adopted by the Directors of the Company on October 9, 2001 and approved by
the shareholders of the Company on May 7, 2002 (the Plan), hereby grants to
Employee the option (Option) to purchase __________ shares of its Common Stock
at the purchase price of $__________ per share.  Of these shares, __________
shares shall be considered incentive stock options, and __________ shares shall
be considered non-qualified stock options.  

2.

Duration of Options.  The Option granted herein shall in no event be exercisable
later than ten years from the date hereof.

3.

Vesting of Options.  Each Option shall vest in increments as follows, 20% of
shares  vested on grant date and 20% vested annually on the grant anniversary
date over the next four years, such installments to be cumulative, so that when
the right to acquire any shares has accrued, the actual exercise date may occur
at any time thereafter until the termination of the option.

In the event of a change in control, wherein another company, corporation,
individual, partnership or other entity obtains 20% or more of the voting stock
of the Bank, 100% of the shares subject to this grant shall become vested
immediately upon the date the change takes place.

4.

Termination of Employment, Retirement, Death or Cancellation.  In the event that
Employee’s employment is terminated for a reason other than retirement or death,
the option must be exercised no later than three (3) months after Employee has
ceased to be an employee of the Company or any of its subsidiaries or, if
earlier, no later than the expiration date of the option.  In the event that
Employee retires or dies while employed by the Company or any of its
subsidiaries, the Option shall be exercised by Employee or by the person
designated in his or her will or by his or her proper legal representative
within one (1) year following Employee's death or retirement, but in no event
later than the expiration date of the Option.  Failure to exercise an
outstanding


1







--------------------------------------------------------------------------------


incentive stock option within ninety (90) days of retirement shall result in
such option becoming a non-qualified option.

The Option shall be canceled upon the termination of Employee's employment if
the Company determines that such termination is for deliberate, willful or gross
misconduct.

The Option shall be canceled (whether or not Employee's employment is
terminated) if the Company determines that (1) Employee has improperly disclosed
confidential information of the Company or its subsidiaries and he or she is so
notified (Unauthorized Disclosure); or (2) Employee has directly or indirectly
induced an employee of the Company or its subsidiaries to work elsewhere
(Improper Inducement).  In addition, the option shall be canceled if Employee,
within a period of twelve (12) months from the date of his or her termination,
engages directly or indirectly, either for himself or for any other person,
partnership, corporation, company or entity, or participates in any enterprise
involved in the business of banking within the United States (Inappropriate
Competition).  For this Section 4, the term "participate" shall include lending
one's name to, acting as a consultant or advisor to, or acquiring any direct or
indirect interest in any enterprise, whether as a stockholder, partner, officer,
director, employee or otherwise (other than by ownership of less than 2% of the
stock of a publicly-held corporation).

If the Company determines that Employee has engaged in an Improper Inducement,
Unauthorized Disclosure, or Inappropriate Competition (Bad Behavior), and this
Option has been exercised in whole or in part between the date which is twelve
months before and twelve months after the date of the Bad Behavior as determined
by the Company, then Employee shall remit to the Company, within twenty (20)
days of the mailing of a written notice by the Company to Employee at his or her
last known address, an amount equal to the difference between the exercise price
of the Option or the portion exercised and the fair market value of the stock
received upon such exercise on the date the Option was exercised.

5.

Certificate of Compliance.  As of the date hereof, Employee certifies that he or
she has not violated any of the conditions set forth in Section 4 above.

6.

Incorporation by Reference. All the terms, conditions and limitations contained
in the 2002 Long-Term Incentive Plan are hereby incorporated by reference into
this Grant Agreement as if fully set forth herein.


2







--------------------------------------------------------------------------------


7.

Binding Effect.  This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.




PREMIER COMMUNITY BANKSHARES, INC.







By:_________________________________




Its:_________________________________
















The undersigned hereby accepts the foregoing options and terms and conditions
thereof.







_______________________________________

Employee















3





